Citation Nr: 1119309	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for esophagogastric junction adenocarcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2009, the Veteran cancelled a hearing that was scheduled before the Board at the RO.  

In December 2010, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  Service in the Republic of Vietnam from October 1969 to October 1970 has been verified; and exposure to an herbicide agent is presumed.

3.  Esophagogastric junction adenocarcinoma is not a VA-recognized disease for which service connection may be presumed on the basis of herbicide exposure.

4.  Esophagogastric junction adenocarcinoma did not manifest in service or for many years thereafter; and has not been shown to be etiologically related to service by competent medical evidence.



CONCLUSION OF LAW

Esophagogastric junction adenocarcinoma was not incurred in or aggravated by active duty military service, including herbicide exposure; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled in correspondence dated in November 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a rating decision was issued in February 2005 and a statement of the case (SOC) was provided to the Veteran in October 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Although notice as to this matter was not provided to the Veteran, no prejudice is shown.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, the Veteran's service treatment records and private medical records from Dr. Hess, Novant Health Forsyth Medical Center, and J.R., PA-C, have been obtained and associated with his claims file.  As noted above, a VHA medical opinion was also obtained in January 2011.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The term "soft-tissue sarcoma" includes the following:  adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epitheliod sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2010).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307. 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 75 Fed. Reg. 81332- 81335 (Dec. 10, 2010); see also 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background and Legal Analysis

At the outset, it should be noted that the Veteran does not contend nor do his service treatment records show that his esophagogastric cancer began in service.  Rather, the Veteran contends that this condition is related to herbicide exposure during his military service.  The Veteran's DD 214 reflects that he served in Vietnam from October 1969 to October 1970.  Hence, exposure to herbicides during military service is presumed.  

Private medical records from Novant Health Forsyth Medical Center reflect that the Veteran was admitted in September 2004 with a diagnosis of esophageal cancer.  A biopsy showed adenocarcinoma at the gastroesophageal junction.  The Veteran underwent a transhiatal esophagogastrectomy with gastric pull through and placement of a feeding jejunostomy tube.  

An October 2004 letter from J.R., a physician's assistant, notes that the Veteran was being treated for gastric cancer.  The physician's assistant stated that "[t]his is an adenocarcinoma and is considered a soft tissue cancer."

In December 2010, the Board requested a VHA advisory medical opinion as to whether the Veteran's esophageal cancer was a "soft tissue sarcoma" for which service connection would be presumed as due to herbicide exposure.

In January 2011, J.H, M.D., a hematology/oncology specialist at the VA Medical Center in Syracuse, New York, provided the requested medical opinion.  She explained that sarcomas arise embryologically from mesenchymal cells in an organ or tissue and that associated risk factors include genetic predisposition, radiation, chemotherapy, carcinogens, chronic inflammation, and lymphedema.  On the other hand, adenocarcinomas arise embryologically from epithelial cells in an organ or tissue and associated risk factors include genetic predisposition, gastroesophageal reflux, peptic ulcer disease, tobacco, and alcohol consumption.  She noted that, based on the pathology report, the Veteran clearly had adenocarcinoma which was not a soft tissue sarcoma.  She noted that the October 2004 letter from the physician's assistant may have resulted in confusion because it stated that the Veteran's adenocarcinoma was considered a "soft tissue cancer."  Dr. Hudson opined that this was a non-specific statement and did not mean that the cancer is soft tissue sarcoma - "soft tissue cancer" could be many kinds of cancer.  She further opined that she could not suppose a 50 percent a greater probability that the Veteran's active duty herbicide exposure resulted in his adenocarcinoma of the gastroesophageal junction.  In further support of her opinion, she cited two references:  Pathologic Basis of Disease and Cancer:  Principles and Practice of Oncology.

In this case, the Veteran has been diagnosed with esophagogastric adenocarcinoma, which, as explained thoroughly by Dr. Hudson, is not a soft tissue sarcoma.  Hence, service connection for this condition cannot be presumed based on herbicide exposure.  As referenced to above, the Secretary has determined, based on the National Academy of Sciences (NAS) report entitled "Veterans and Agent Orange: Update 2008" that presumptions of service connection are not warranted for any of the diseases having inadequate or insufficient evidence to determine whether an association with herbicide exposure exist.  Esophageal cancer is among those health outcomes listed as having inadequate or insufficient evidence of such an association.  

The Board has also considered whether service connection might be established based on proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  The Board points out that esophageal cancer was not diagnosed until September 2004 - more than 33 years after the Veteran was discharged from service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the only medical opinion of record on the question of nexus weighs against the claim.  In January 2011, Dr. Hudson opined that there was less than a 50 percent probability that the Veteran's esophagogastric cancer was related to herbicide exposure during military service.  

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that his esophageal cancer is causally or etiologically related to herbicide exposure during military service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may sincerely believe that his esophageal cancer is the result of his service, but, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case the competent medical evidence finds no etiological relationship between the Veteran's esophagogastric adenocarcinoma and the Veteran's military service.  In the absence of such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding these issues on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 



ORDER

Service connection for esophagogastric junction adenocarcinoma is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


